

116 S2012 IS: Restoring Local Control Over Public Infrastructure Act of 2019
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2012IN THE SENATE OF THE UNITED STATESJune 27, 2019Mrs. Feinstein (for herself, Mr. Schumer, Ms. Harris, Mr. Bennet, Mr. Wyden, Mr. Cardin, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide that certain regulatory actions by the Federal Communications Commission shall have no
			 force or
			 effect.
	
 1.Short titleThis Act may be cited as the Restoring Local Control Over Public Infrastructure Act of 2019. 2.DefinitionIn this Act, the term Commission means the Federal Communications Commission.
 3.Preservation of rights of State and local governmentsThe following regulatory actions of the Commission shall have no force or effect: (1)The Declaratory Ruling in the Third Report and Order and Declaratory Ruling in the matter of Accelerating Wireline Broadband Deployment by Removing Barriers to Infrastructure Investment and Accelerating Wireless Broadband Deployment by Removing Barriers to Infrastructure Investment adopted by the Commission on August 2, 2018 (FCC 18–111).
 (2)The Declaratory Ruling and Third Report and Order in the matter of Accelerating Wireless Broadband Deployment by Removing Barriers to Infrastructure Investment and Accelerating Wireline Broadband Deployment by Removing Barriers to Infrastructure Investment adopted by the Commission on September 26, 2018 (FCC 18–133).
 (3)The rule adopted by the Commission entitled Accelerating Wireless and Wireline Broadband Deployment by Removing Barriers to Infrastructure Investment (83 Fed. Reg. 51867 (October 15, 2018)).